 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ESTATE OF ARMANDO VARGAS, et al.,                  Case No. 1:16-cv-01240-DAD-EPG

12                   Plaintiffs,
                                                         ORDER RE: STIPULATED REQUEST FOR
13           v.                                          DISMISSAL AS TO DEFENDANTS
                                                         PAMELA AHLIN AND DOLLY
14    DOUG BINNEWIES, et al.,                            MATTEUCCI WITH PREJUDICE

15                   Defendants.
                                                         (ECF No. 83)
16

17         Plaintiffs, The Estate of Armando Vargas and Gloria Redondo, and Defendants Pamela

18    Ahlin and Dolly Matteucci, have filed a stipulation to dismiss with prejudice all claims against

19    Pamela Ahlin and Dolly Matteucci. (ECF No. 83.) Pursuant to the stipulation, all claims

20    against these two defendants are automatically dismissed with prejudice and the case against

21    Pamela Ahlin and Dolly Matteucci has ended. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City

22    of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

23
     IT IS SO ORDERED.
24

25     Dated:     June 12, 2019                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
